DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 08 November 2021. Claims 1-2, 8-9, 11-13, 15, 19 and 21 have been amended. Claims 3-5, 7, 18 and 22-23 have been cancelled. No claims have been added. Therefore, claims 1-2, 6, 8-17 and 19-21 are presently pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 objected to because of the following informalities: 
In claim 1, line 10 recites “the monitor” which is suggested to be changed to --the adherence monitor-- for consistency. Line 15 recites “the base” which is suggested to be changed to --the base portion-- for consistency.
In claim 13, line 1 recites “claim13” which is suggested to be changed to --claim 13-- to avoid typographical error.
In claim 15, line 2 recites “signal” which is suggested to be changed to --alert signal-- for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, lines 2-3 recites the term “can be” which is considered indefinite because it implies that the “tether” may or may not be “removable”. The limitation of “the tether can be removed”, as recited in lines 2-3 of the claim, is suggested to be changed to --the tether is removable--.
Regarding claim 9, line 2 recites the limitation of “the cap sensor” which lacks proper antecedent basis.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (2014/0000598 A1) in view of Bunce (2008/0060642 A1).
Regarding claim 1, in figures 1-4 Sutherland discloses an adherence monitor (device 1) for a medicament inhaler 2 (the adherence monitor 1 is used to monitor patient usage of a reliever medicament in order to determine any potential overuse and/or for predicting a potential exacerbation event, prior to the event occurring, see para. [0058]), the inhaler 2 including a body 1, a mouthpiece 17 for operatively inhaling the medicament (the user actuates the inhaler 2 to dispense medicament through the mouthpiece 17, see para. [0055]), the adherence monitor 1 comprising: a housing 3 configured to enclose at least a portion of the medicament inhaler 2 in use (the housing 3 is shown to enclose a portion of the medicament inhaler 2, see figs. 1-2 and para. [0135]).
Sutherland discloses everything as claimed, but lacks a detailed description of a cap for the mouthpiece and a tether connecting the cap to the body. 
However, in figures 2-5 Bunce teaches a cap 2 for a mouthpiece 5 and a tether 3 connecting the cap 2 to a body 7 (the tether 3 pivots away from the body 7 to position the cap 2 on the mouthpiece 5, see para. [0011]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sutherland’s body with the addition of a cap and tether, as taught by Bunce, to protect the mouthpiece and bottom of the body from dirt and debris, see para. [0002] lines 9-27 of Bunce.
The modified Sutherland device discloses a tether opening formed in the housing, the tether opening configured to receive the tether (the housing 3 is shown to 

Regarding claim 6, the modified Sutherland device discloses that the housing including a retainer (lower ledge portions 9, see fig. 1 of Sutherland) configured to engage with the base portion of a medicament inhaler when the medicament inhaler is received within the housing (the housing 3 is shown to include the retainers 9 for receiving the base portion of the medicament inhaler 2 when the medicament inhaler 2 is received within the housing 3, see figs. 1-2 and para. [0135] of Sutherland).
Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. and Bunce as applied to claim 1 above, and further in view of  Von Hollen (2016/0051776 A1).
Regarding claim 8, the modified Sutherland device discloses everything as claimed, but lacks a detailed description of a cap sensor configured to detect a position of the cap of the inhaler when the inhaler is received within the adherence monitor.
However, in figure 1 Von Hollen teaches a cap sensor 32 configured to detect a position of the cap 23 of the inhaler 12 when the inhaler 12 is received within the adherence monitor 16 (the cap sensor 32 is an acoustic sensor that detects the position of the cap 23 when the inhaler 12 is received within the adherence monitor 16, the cap 
Regarding claims 9-10, the modified Sutherland device discloses that the cap sensor (as taught by Von Hollen in the rejection of claim 8 above) is configured to detect a status of the cap of the inhaler and that the cap sensor being an acoustic sensor, (the cap sensor 32 is an acoustic sensor that detects when the cap 23 is on or off of the mouthpiece 22, see fig. 1, para. [0006] lines 10-17 and para. [0021] of Von Hollen).
Regarding claims 11-12, the modified Sutherland device discloses that the cap detection system is configured to detect a cap on status, the cap on status being when the cap of the inhaler is positioned on or over the mouthpiece of the inhaler and the cap detection system is configured to detect a cap off status, the cap off status being when the cap of the inhaler has been removed from or is not covering the mouthpiece of the inhaler (the cap sensor 32 is an acoustic sensor which is used to determine when the cap 23 is placed onto or removed from the mouthpiece 22, the cap sensor 32 detecting the sound of the cap 23 being placed onto or removed from the mouthpiece 22, see fig. 1, para. [0006] lines 10-17 and para. [0021] of Von Hollen).
Regarding claims 13-14, the modified Sutherland device discloses an alert signal sent to a user following detection of a predetermined event (the adherence monitor 1 
	Regarding claim 15, the modified Sutherland device discloses that the signal is be sent following expiry of a predetermined period of time following detection of the predetermined event (an audio/visual system 29 outputs the alert signal to the user when it is determined that the patient has not taken a dose within a predetermined time, see para. [0163] lines 3-7 of Sutherland).
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al., Bunce and Von Hollen as applied to claim 13 above, and further in view of Larsen et al. (2014/0243750 A1).
Regarding claims 16 and 19, the modified Sutherland device discloses that the alert signal is sent to the user following detection of the predetermined event (the adherence monitor 1 includes an audio/visual output 29 includes an alarm to send an audible alert signal to the user on detection of a predetermined event, see para. [0163] lines 1-7 of Sutherland), but lacks a detailed description of the predetermined event being detection of when the cap has been removed.
However, Von Hollen teaches that a predetermined event is an event where an alert system 22 sends an audio signal to the user when the cap sensor detects that the cap has been removed (see paras. [0019] and [0021] of Von Hollen). Therefore, it would 
The modified Sutherland device discloses everything as claimed, but lacks a detailed description of the predetermined event being activated when the cap is detected to have been removed for a predetermined period of time, the predetermined period of time being between 5 seconds and 30 minutes.
However, in figures 12A-12D Larsen teaches that a predetermined event activated is detection of when the cap has been removed for a predetermined period of time and the predetermined period of time is between five minutes (an alert system 112 provides a warning when it determines that a cap has been removed for a predetermined period of time of five minutes, see para. [0134]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sutherland adherence monitor to activate a predetermined event when it is detect that the cap has been removed for a predetermined period of time of five minutes, as taught by Larsen, to warn the user when the cap has been off too long to prevent contaminants from entering the mouthpiece of the inhaler due to the cap being removed and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al., Bunce and Von Hollen as applied to claim 15 is above, and further in view of Barajas et al. (2016/0132660 A1).
Regarding claim 17, the modified Sutherland device does not disclose that the predetermined period of time is greater than 1 second and less than 60 minutes.
However, in figure 2 Barajas teaches that a predetermined period of time is 5 minutes (an alert module 208 alerts the user of a missed dose and logs the missed dose as adherence data after waiting a predetermined period of time of 5 minutes, see para. [0173]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sutherland alert system to have a predetermined period of time of five minutes, as taught by Barajas, to provide the user with an opportunity to take a prescribed dose after missing the prescribed dose to avoid logging the missed dose as a lack of user compliance, see para. [0173] of Barajas, and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al., Bunce and Von Hollen as applied to claim 15 above, and further in view of Wermeling et al. (2003/0163099 A1).
Regarding claim 20, the modified Sutherland device discloses everything as claimed, but lacks a detailed description of the predetermined period of time being set by a user.
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland   and Bunce as applied to claim 1 above, and further in view of Allen et al. (2007/0084462 A1).
Regarding claim 21, the modified Sutherland device discloses that the adherence monitor includes an optical dose counter which determines when medicament is dispensed (the optical dose counter 16 is adapted to determine when a dose of medicament has been dispensed by the inhaler 2, by transmitting optical signals through the inhaler, 2, and from a position outside of the inhaler 2, see fig. 4 and para. [0141] lines 2-9 of Sutherland), but lacks a detailed description of the inhaler including a moveable dose counter housing that moves when a dose of medicament is dispensed by the inhaler, the adherence monitor further including a dose detection switch and wherein the dose detection switch is configured to be operatively actuated by the movement of the dose counter.
However, in figures 16-17a Allen teaches that an inhaler 200/301 includes a moveable dose counter housing 103 that moves when a dose of medicament is .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Watchel et al. (2013/0269685 A1) is cited to show an inhaler with .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785